Citation Nr: 0311669	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  97-06 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from May 1936 to December 
1946 and from January 1946 to June 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The case was remanded to the RO in February 2001 
for additional evidentiary development and adjudication.  The 
case has been returned to the Board for further 
consideration.


REMAND

The claimant provided a May 1996 list of 14 providers of 
medical service to the veteran.  The list was also drafted as 
a release of information.  Included with this list were VA 
authorizations for the release of information (VA Form 21-
4142) signed by the claimant.  However, the RO only requested 
and obtained medical records from the veteran's primary care 
provider, Dr. Lehman.  While Dr. Lehman's records included 
records from many of the other providers listed, records from 
all of the providers were not included.  The claimant has 
specifically requested that the records from all of the 
listed providers be requested by VA.  Therefore, to satisfy 
the VA's duty to assist the claimant, this case must be 
returned to the RO to request medical records from the health 
care providers specifically identified by her. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following: 

1.  The RO should request records 
concerning the veteran from the following 
medical care providers.  The RO should 
obtain any necessary releases.


Neurology Consultants
1221 Sligh Blvd.
Orlando, Fl  32806

John J. Kennedy, MD
Internal Medicine
3885 Oakwater Cr.
Orlando, Fl  32806

Florida Manor
830 W. 29th ST.
Orlando, FL  32806

Sardar Aziz, MD
561 E. Horatio
Maitland, FL  32751
Treatment from July 1992 to January 1993

Winter Park Memorial Hospital
200 N. Lakemont
Winter Park, FL  32789

Terra Vista Rehab
1730 Lucerne Terrace
Orlando, FL  32806

Deborah L. Carter, PhD
401 Whooping Loop
Altamonte Spgs, FL  32701



Conway Lakes Nursing Center
5201 Curry Ford Rd.
Orlando, FL  32812

Orlando Regional Medical Center
1414 Kuhl Ave.
Orlando, FL  32806

Winter Park Hospital Pavilion
1600 Dodd Rd.
Winter Park, FL  32792

Howard E. Gross, MD
80 W. Lucerne Cr.
Orlando, FL  32801

Florida Hospital
601 E. Rollins St.
Orlando, FL  32803

Ganesh K. Akula, MD
114 Underwood St.
Orlando, FL  32806

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


 The case should then be returned to the Board for further 
consideration, as appropriate.  The Board intimates no 
opinion as to the outcome of this case.  The appellant need 
take no action until so informed.  The purpose of this REMAND 
is to obtain additional evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


